 1   Anthony Barnes (Bar No. 199048)
     Jason Flanders (Bar No. 238007)
 2   AQUA TERRA AERIS LAW GROUP LLP
 3   AQUA TERRA AERIS LAW GROUP LLP
     4030 Martin Luther King Jr. Way
 4   Oakland, CA 94609
     Phone: (917) 371-8293
 5   Email: amb@atalawgroup.com
 6   Attorneys for Plaintiffs
 7

 8                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 9
                                                               Case No. 1:20-cv-01412-DAD-BAM
10   SAN JOAQUIN RAPTOR/WILDLIFE RESCUE
     CENTER a non-profit corporation, CENTRAL                  NOTICE OF LODGING AND
11   VALLEY SAFE ENVIRONMENT NETWORK                           REQUEST FOR ENTRY OF
     and PROTECT OUR WATER, a non-profit                       [PROPOSED] CONSENT DECREE
12   association,
13                                                             (Federal Water Pollution Control Act,
                         Plaintiffs,                           33 U.S.C. §§ 1251 et seq.)
14   vs.                                                       Magistrate Judge: Barbara A.
15                                                             McAuliffe
     QG PRINTING II LLC, a Connecticut limited
     liability company,
16
                         Defendant.
17

18                  WHEREAS, on April 2, 2021, Plaintiffs San Joaquin Raptor/Wildlife Rescue
19   Center, Central Valley Safe Environment Network and Protect Our Water (“Plaintiffs”) and
20   Defendant QG Printing II LLC (“Defendant”) (collectively, “the Parties”) agreed on a tentative
21   settlement resolving the issues raised in Plaintiffs’ complaint; and
22                   WHEREAS, on April 2, 2021, the Parties filed a Notice of Settlement attaching as
23   an Exhibit, a Proposed Consent Decree (ECF #12), noting that the Consent Decree is not to be
24   entered by the Court until the completion of a forty-five (45) day review period provided to the
25   United States Department of Justice and the Environmental Protection Agency (the “Agencies”)
26   by the Clean Water Act, 33 U.S.C. § 1365(c)(3) and 40 C.F.R. § 135.5.
27

28
       REQUEST FOR ENTRY OF CONSENT DECREE
                                                      -1-                        18-CV-00522-DAD-SKO
 1                  WHEREAS, on May 17, 2021, the Agencies filed their Statement of Interest of the

 2   United States and Comments on Proposed Consent Decree, in which the Agencies stated that the

 3   United States does not object to the Court’s entry of the Consent Decree into judgment (ECF

 4   #15); and

 5                  WHEREAS, the Agencies have indicated that they have no objection to entry, the

 6   Court may now enter the [Proposed] Consent Decree.

 7                  THEREFORE, the Parties request the Court sign the [Proposed] Consent Decree, a

 8   true and correct copy of which is attached to this Request for Entry as “Exhibit A,” and enter the

 9   Consent Decree as a final judgment.

10

11    DATED: May 18, 2021

12                                                 AQUA TERRA AERIS LAW GROUP LLP

13

14                                                 By: /s/ Anthony Barnes
                                                   Anthony M. Barnes
15                                                 Attorneys for Plaintiffs
                                                   San Joaquin Raptor/Wildlife
16                                                 Rescue Center, Central Valley Safe
17                                                 Environment Network and Protect
                                                   Our Water
18

19

20

21

22

23

24

25

26

27

28
      REQUEST FOR ENTRY OF CONSENT DECREE
                                                                               1:20-CV-01412-DAD-BAM
                                                     -2-
